SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, AFFIRMED.
Hong Mai, pro se, appeals Judge Ross’s order dismissing her case against John Doe, the Circuit Executive of the United States Court of Appeals for the Second Circuit. Mai, a frequent litigator who has filed 41 actions in this Court alone, alleged that various complaints she has filed in the district court and the court of appeals have been neglected. The district court granted defendant’s motion to dismiss on the ground that court clerks enjoy absolute immunity when, as in this case, they act at the direction of the judges of the court, and that, in any event, Mai failed to state a claim upon which relief can be granted. We affirm for substantially the reasons stated by the district court. See Mai v. Doe, No. 99-1605 (E.D.N.Y. Feb. 3, 2000).